      Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 1 of 15 Page ID #:1
                                                                                                                                  ,
                                                                                                                                  lJ


                                                                                                         :~
     1                                                                                                               ~n~.~
                                                                                                                     2'''
     2
                                                                                                                 :~.,-       c
     °3   (~~C.7l~JVT `/~ 1~ ~         4SS31        Address Line 2)                                            tr ~~ I
                                                                                                               ~,~~=~  ~          'ai
                                                                                                                                  -,~,
                                                                                                               ~~~.-~  G~
     4                                                                                                                            ~ 1
                                                                                                              ~~~; ~
     5 Plaintiffin Pro Per
                                                                                                               y~
                                                                                                                d ..
     6                                                                                                          --'
     7
     8                                UNITED STATES DISTRICT COURT
     9                               CENTRAL DISTRICT OF CALIFORNIA
    10
    11
                                                                               -a~    fro be supplied by the Gerk)
                                                                                                                                 ~~
    12                         Plaintiff,
    13              vs.                                           } Civi1 Rights Complaint Pursuant to
                                                                  ~ 42 U.S.C.§ 1983(non-prisoners)
    14    sL.X1~Y~ ~d.J                               ~~►~~)~
    15     5~,v            ~~,~p~,~ v ~,JTy                           j Jury Trial Demanded: [Yes ❑ N~
    16          ~~rFis A~A~x',~1~                                 )
~
~~ 17       rN~~zKE ~?~te~1L4CK,~nI,                                  ~
\   18                         Defendant(s~                       )
/ ~19
    2~                                      (AIlptu~agraphs and pages must be numbered)

\
~21                                                  I,JUItISDICTY4N
    22 1.           This court hasjurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.
    23 Federal question jurisdiction arises pursuant to 42 U.S.C.§ 1983.
    24
    25                                                     II.VENiJE
    26 Z:           Venue is proper pursuant to 28 U_S.C.§ 1391 because
    27      A supZs_rq~Irrd~L ~i~~r aF ~ F~l~rr~ ~ r4rn sui~v~ ,4~nur
    28



          Pro Se Clinic Form                                 Page ]Number
  Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 2 of 15 Page ID #:2




                                                             IIL.PART~5
 2
     3.        Plaintiff           ~LtC~: 8~w...l                                                                 resides at:
                                (~.f~ )
 4      7~! ~~rn ~r #6o e~eEsc~vr~Ctr~ e~4 4SS,~l

 5                                                               try              )
 6          (You sh~ldflyida~fy Back Dr                             rtgoer ivgend tosine in a s~ep~ate. ~nrm6ersedp~agraph.



 s ~.          ve~~a~t co~,~,,-y of                                 ,~ a               v~~~                        ~or~ ~
 9    C[9(jr('f1~ 0~ Skn1 ~~4R~1O GC E   ~oF TIDE ~'(t~
      ~~35 N. I~Rf~e~Eh~ ~N~ 2~ FL~2 SAnI 3~1i4KDliJ~ ~ R2y15 -
10                              (  s   afes)
11 ', Defendant's title or position is ~~,~
                                          (D    ustitle a~pa~mn ~plaae ofwa+~?
12
13 This Defer~da~t is sued in hisTher(check one or bot~i}:
~~            [r~mdividual capacity                                                    1~ official capacity
~s      s     ~- - ~ ~ : i    ~'          ~~ ~       its -   ~~ ~     ~           ~:              ..      ~~          v
i6
17
18
19
                                                                          i.:, ,,,:
20
                                          ---        -         .~.-- -        ---             -
21                                                           ~,        ~.~:r i


22
     Defendant's title or position is                           5~}~F~/~~,~ry1~sT
                                                                    (nrfe,.d~rrs ~te.,rposi~ar~ ~       ofw~)
23
24 This Defendant is sued iri his/her(check one or bath):
~5       ~dividual r,~pacity                          C~cial capacity
26
~7
       .~ _                  chi.                ~       'LJL                 ~   ~                    ._~/_..: r
2g
       ~~.J         ■.a             d t


                                                                      z
     Pto 5e Q~ic Farm                                            Pty Ntmrber
 Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 3 of 15 Page ID #:3




 1 ~. Defendant                      ~¢RkE ~~(~,~~~                                                       works at
        Insert'#                        (fuu mm~e of endmd)
 2       ~4~     AA.Dlnfb Ct7t./~1`~'1( SL~'etf ~~J2~iy1E~JT"
 t~      ~e5s FAT 31'~0~ STR~=~ SL~iJ 3~wL4TLDINU,--- C'~                                     4~~ ~ S
                                        (~ek,~nrsPie ol~'o~'k)

         Defendant's title or position is           p~~,~ ~~~!F~
 5                                                    (Ilefe~dm+t's true arposition titplace ofwork)

 6
         This Defendant is sued in his/her(check one or both).
 7
                  ,~dividual capacity                                     ~fficiat capacity
 8
 9
1~
           it   j J      ~   ~   r     r     ~+ r    ~   !I. ~ j      ~~ ~ ~     t       ~~j

I1
I2
13
14~
15 '~
16 1                                                                                                      works at
                  Defendant
17 ~     Insert ~ #                         (fuu         ~~I~tau)
~,g
                                            (
                                            ~ SPA olW~~
19
20 Defendant's tifle or position is                   (D~efe..dr.Rr's arte orpadsiron en pl~e oJ'~vnr~)
2~

22 This Defendant is sued in h~lher(che,~k one or Moth):
23                 ❑ individual capacity                                  D official opacity
24
25 This Defendant was acting under cc>lar oflaw because
26
27
28

                                                    ~_
        I Pro Se C1mic Fam                          Pagie plumber
 Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 4 of 15 Page ID #:4




                                       N.STATEMENT OF FACTS
     ~ExpJain what irnppened in your owR words You do not have to cite legal authority in this section Be specrfrc
            names, dates, andplaces. Explain what each Defendmet dia! Remember to number euery prn-agraph}


                  it .       *   _v           •      ~               .u'              ~'           L(




                                                                                           ~.~~




                   ~                                      G~                     ~




10
11
1~

13
14
~5

16
~~

18
19
20
            i ~
21
                                                                                           .~ '
z2                                                                                   `                J•
                                                                          a~l~       1~

23
              ~        ~/   ~'           t.                                          :.I          r
24
                                        i '1 ~'            L ~.~ 'L        t                      '
                                                                                                  _ * ,~~
25
26
2~
       ~.~rl3'' .~                                             +         ~ l                            ~'
28



     Pro Se Clinic Farm                                  Page Number
 Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 5 of 15 Page ID #:5




     ~•            'fN~ Pc.~4 i,~fi FF ►~UCE 'f~Rawnl ~~ (,Eb ~F c ~ u ~ C, 1z~ G ~~TS
     Insert ¶ #

     ~~Pl,~J-~~r 0~1 FE$2u,~LR-y~ ~                              2or3 ~Trrz.~D ~I-(,iC~ ~tzcsi.~J~1                     ~/
      Clhl~f        ~f S~~ ~F~UI~~, ~                                              Pi4 s ~ ~,[~j • FOCV 13 - Ol3 V




                              C_r   .,                   ~~      r.~         ••►




10                   ~ _[ _r,1::                  _ J1 ~'                          ~.A rte            ~          ~_ .d ~ ~►
11
        1                                    r                  ~. _! i'
12    4~,c~n~af2~ Sur~v~,.~f 14(,t.E(nING                            x~~~r ~~ec~,~►,~TaN~s                     ~Xlsf~
13
       ~c.~ ~ra ~1.1~ ~A~ r~ v,J of i~c.A- ~T~ ~~= ~Cc; t3 Rc~+~.~ s ~F Q✓~~,
14
      TLS Ct,J~~~ lJl~/a~~I.t~~ I~E~u✓~ Dt~N lQ7 '~~1 2 vVloft c~,J                                           ~l-f~.~
1S
     ~s ~.4T~ Tl-4~ DE~FF, t~QaNfs F✓~48P1G4f~ Et~tOFaIICL: ~j( tv~4~ cgf
i6
       flF~t/+u~trto,~~ Nom ~4LLEGrn1~ Y3r~~4YtotZ of ~ cE 32a~,~,~ w►4-s
17
       t~~         Ex►~~r e~2cccrosr~,c~s                         ~ ~US~riF~( -rum -s~lu.~r~.
1s
19 ~2•             A~c,,rc.~ 3Qow,J ~4~Arh~4~rc.Y D~ cEs UEF~,~,~r ✓y1d21~
     Insert ¶ #
20
       vYl eClZAC~Gtl.)                  ~l,L~r4-rz o~15 ~f 8~4/~ ~vEbN4v~ oR ~T ~~FE2 ~vX15
21          i~t1              r          ~        4I s      ~            ~         ,~     ►       ~       a        v

22
       ~~~~rz ~ cNr~rcul~ 14f TN~4T tir1~ BRow.~l ~s~rLT~ [-~~
23
       '                  t                  ,~               ~ ''     Ir          ~,r•       '                ~. _~
24
25
26
27
28

                                                                     S
     Pro Se Clinic Form                                         Page NumbeY
  Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 6 of 15 Page ID #:6




 1                                                     v_ ~T.Ai~vrc
 2                                                        Claim #1
 3 ~. Plaintiff realleges and incorporates by reference all ofthe paragraphs above.
     Insert ¶ #
 4
     ~. Plaintiff has a claim under 42 U.S.C. §1983 for violation ofthe following
 5
     r,~ert ¶ # federal constitutional or statutory civil right:
 5          i`i eo
            ce                      c~T             u.s e. ~ t 9~
 7
 8
 9
10
     ~. The above civil right was violated by the following Defendants:
11   Insert ¶ #

12                COUnIi"t~    OF SA~J ~~~iJ142pIN~]

13                 S/~~ t~~asz~~,J c)~cruNr~( s~-~L~!~s ~D~P~11~1'~~~r
14                   ►/V1~21C~ 1~'1eC'~A~IG~J
15   (You mcry list f¢cts supporting your claim. Be specific about how each Defendant violated this particular civil right.)

i6
17
18
19                            -c                      ~
20       ~►~PP~                ~t~ ~,~ru-F's        y ~~rz ocr~ av~J o,~ ~'~ucr~ rz~ ~y~
21      2c~~1. -fµEy t~(✓L~ Na C~ur~r c~P,n~ ~o C'oNS~~T' F~rvn2
22      ~(,~-~sr,r~~,~~v~ ao ~x~~~.,~r ~l~curr~srr~~c~s.
23
24
   ~. As a result ofthe Defendant's violation ofthe above civil right, Plaintiff
25 inser~ ¶ # was harmed in the following way:
26      — ~J~~~~?usTic~

27             D~,~/d-fio,J gF Cc~42AcrErZ

28
            — p~R~+'~~Nt►JT" Loss of t,~1SoY✓~G,~T of (.JF~


     Pro Se Clinic Form                                   Page Number
Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 7 of 15 Page ID #:7




 2                                    ;,
                                                  C1sim #
s~
      ~. Plaintiffrealleges and incorporates by refe~ce aid ofthe paragraphs above.
      I~zaert
         '    #

   ~. Plaintiffh~ a c~sim vudel-42 ~J.S_C. §983 for violation o€the following
 5
   r,~~ ~ f~i~al constihrtional or stafi~ory civil right
 6      rtYtt~N fit_(_ CGA►rYt 1!i r~ 5 c ~s 19 S3
 7
 O                           ~                    ~
                         •                                   ~


 4
10
      ~. The above civil right was vio~at~ by the following Defendants:
11    hrserr'~

12                Cdt~J'~'~ OF Ste! ~F            Q~Ill10

13                  '            _l~ ''~        ..Jf                         ~   ✓'
                                                                                  '

I4
IS    (You may listfactssupportingyrr~dose.Be     c about!mw each Defe~drr~ violQte+d tiespraticuicr civil right.;

lb
17
.1$

~~

zo
21
22
23
24 ~  . As a result ofthe Defendant's violation ofthe above civil right,Plaintiff
25 r, ~ ~ was harm~i in the following way:
26   — p~►F.+a ~usr~ c.E DuE ra -r1~E a~~►~.rrs' ~b~ruc~~

27          'VfA~ ►a~,~ j~tZ,Tu2 tars D~ctA~nic~s
            ~
            MI F ~F~a~►t~4~~~J ~!~' ('.l.MPAC"~E.r2 ~r
28
            L ~ ~~

                                                  ---~—
      Pro 5e C7inic F~                           P~e Ahmtber
  Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 8 of 15 Page ID #:8




                                                          Claim #(3)
                                                            t      c~~}
 Z
      23. Plaintiffrealleges and incorporates by reface all ofthe pazagraphs above.
 3    Inrert ~ ~
 4                           (lastrmy etha~ legd cl~yr~rr hriwe th~vt is ~l~ed m yr~rrr civil rigl~c clam

 5     2~ -              ~'~cL'~(             18 U ~ C 3 t f~ 2.Ir
      Irisen ~#
 6

 7



 9
10
11     Plaintiffalleges t~~ alivecam against #'he following Defendant(s):
12 I~~~
           ~telt'~ ~1'Q~k~l
13
14
IS
                         (rau ,may list.~s            }~'ck~ Bespec~rhaw each r1e~e.
Ifi                                       vivlared rl~e rightsgiv~g ripe ro rhisclams)

17                                                                 i          ~a                        .~   ~

18                 ~               ~                      !                        s ~'
19
20
21
22
23
24
   ~. As a result ofthe Defendant's violaiaon ofthe rights giving rise to this
25 ~r g ~ claim,Plaintiffwas harmed m the following way.
26  T ~~~t-~ ~1~cE
27    - _~4-rn~nar~ o~ c~1q~A~r~
             ,~
28

                         ~                .,
      Pm Se G7mic Form                                      Page Ne~tber
  Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 9 of 15 Page ID #:9




 1                                                   Claim #
                                                     (i~scert Qay
 2
     ~ . Plaintiffrealleges and incorporates by reference all ofthe paragraphs above.
     v~r'#
 4                        (Lisp ~ry otl~r deg~lc~y~r huge ilxet is ~la~edto y~civJ rigl~s claia)

 5 12
    ~•               of~~t7~-ucTco~J of ..'UsT~C~                     18 () S C         ~ lX03
      1~
 6
 7
 8
 9
10
li ~    . Plaintiffalleges the above claim against thefollowuig Defendants}:
   heserr S ~
12
                    CcxJ.Nr~ oF 5'A ~1~~~PJ~tND
13
                    S~~'ar~1~1f?I~lNO C'6u~ ~lf£i2lf~5 ~F~ARfN1~~T
14
                           '       u .L
15
                         (You s~v lip     s~po~r.+~yrnu-cl          Be sp~~iC abo~rI~ each l~,s~u
~~                                        violated tine righLe giving rise to ibis claim}

17

I8

19
20
21                   '.0        I~      Iq~                I   n     /1~.~~J   1~~~~I   I   -   r~   1. ~ / ~



22
23
24 ~. As a result ofthe Defendant's violation ofthe rights giving rise to this
25 ~1~ claim,Plaintiffwas harmedm the following way:
26   — I?~~~ 3usr~c~ c~u~ fb Tcf~ Dom'                  Nr~ ti4f~e~cA~r~

~?      ~vlr~~c.~ A~vo ~~~Tu2rous l~e.c~A~rzAro~s

28          — D~i4rx~4rrd~J of el~afL.~~~
                  Li ~G(,
                                                       ~—
     Pro Se Cimic Form                                Pc~e N~beT
 Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 10 of 15 Page ID #:10




                                                     ~l~ #~
                                                      (►+aat taa+~
 2
               Plaintiff reatleges anal incorporates by reference all of 13~e pazagraghs above.
             ~~
 4                       (L~ c ry            car,yoY Jae rhriis ~rJc~aroy~cry t ~r claim)

 5 ~-                        ?~FrFdr►t~T7b~J — Lt ~C. 7b~T GL,4~ ~ rk
        /    i~
 6
 7
 8
 9
10 it
11             Plaintiff alleges tie above claim againsti re following Defendan~(s}:
1~

13
14
15
                        (Pou araJ'!rtefads ~po~rtieeg.yvro'clam Be specific   hasv each Defem~rt
i6
17 ~-           ~1~~ ~NGC,24c~~,.1  ~n ~i~~ Pn.~4wr~[-F
   i ~~
18  l~CrC~ t~Rc.~ukJs GfA~~le~e. wt~~J ~ n~AO~ ~t~~t~~~
19  5fA-T~+~►fs wb4~retoust~~.WJ i~T€~Jfio~LGY To D~l~4ur~
as          T!-t~ st.~~~ ~ Ftse~t~ ~,v~ ~h~f air f~AcEt~ wsN~tf r5
21          rNA-nE ~4u~uCA~~ To P~oF~ d~ ors Tee ca wr~r ~No
22                ~    [Yr          ~ 'i
23
24
           As a result of the Defend~a~ut's violation of the rights giving rise to t}us
~5 r~r ~ u claim, Plaintiffwas barmedm the following way:
26          dE~rFn ~c,csTi~,~
~7        - D~~r~dTre„~ of cN+4Ad~Y~,~

28        - Lt BEL
                      ~c~0~~ u,~4s ~~Tu~,cEfl ~~~r~~~ ~4~rc~'3~o~w~J
                                           ~~
     Ra ~ GYmic Fpm                                    Pc~e N~ber
Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 11 of 15 Page ID #:11




  1                                      VI.REQUEST FOR RELIEF
  2
 ~3      WHEREFORE,the Plaintiffrequests:
 4
  5
  S

 7

  g

 9
l~          J




11              r       L.   _. ~   ~• __~i
                                         '


12
13
14
~~
                i ~
16
                                ~   .._ j:.
17
18
19
20
21      lnserr q #

22 {'
23
24
25
26                                            1. •e

27                                                        Ii~~~       s..it
28                                       •    i          `i       i



                                                  ~~
        Pro Se Clinic Farm                        Page Number
 Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 12 of 15 Page ID #:12




  1                                  DEMAND FOR JURY TRIAL
 2
                  Plaintiff hereby requests ajury trial on all issues raised in this complaint.
 4
 5                                           Dated: i1~1~~l 3l 2c~ ~ ~
 6                                          Sign:        ~1    ~ O ~ ~~LCYGv~•-

 7                                    PrintName:          Y/Q(~~ '3~p~
 8
 9
10
11
12
13
14
15
~6
17
18
19
20
21
22
23
24
25
26
27 i
28 I~



        Pro Se Clinic Fam                        Page Number
Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 13 of 15 Page ID #:13
 Case 5:19-cv-01013-DSF-FFM Document 1 Filed 06/03/19 Page 14 of 15 Page ID #:14

                                               GLAIM AGAINSTt~flA~i'IY t3FSAN B                                                                               IND►
                          ~r~►~r                                                a~s~irar~ar~ru■rr~wE«1ai~ wm~

                lam:' ..                                 -

C~is i~s6y ~asde a                                 1~e tr+~y aE ~e tlau~t dSian                                        3l~s of Ca~omia, asioi~or~


 ~e           ~F~,oaC~ — cnar~c nna dri~ e
 D                   ~►~                                                 -                                       Stip~fior t~.iur+sd~an                                             e.~a~)

(~r~ meioas tde topo~rg ~aane~s tir sq~port d~e
                                                                                                                                                                                          g/
i. Ness d
                                                                                                                                        tit                      (iq~




                                                                                                                       }~




                             4 .1 1            i


                                                                                "♦         ~ 1~~~.~                t                        /                     /
       I              f).~                               —alb                                                                   t
      .




     e{; ~                                 is _ i.           ~ .r~ - -            ~       ~ ►       .~[[~..7'               '           .r                       )~: .~                  ~-
       f3'_                  [L~           •_                    _       3,     l.~                  '_fir. _.L~i                   •           ~       i                       ~•




        dal._=-'1~ ~                                                  .'_ J       '~      ~.7~. ~'




                                                                                                                                                    _                     _                   ~




                                                                                                                                        ~               '_~_~.1       ~
     u 1      i %L            is O!~           ~     .~, ' ~             (L'_   ~.:u--               - I.        r.■                                                          :•

              .i _L                            _:►•ter,.. _              .,..1~ K~                    _ _._ i~         ••~                      = ~~_;:~' +,...,•
                                                                                v

                                                                                             ~1 _                 ~!~

                    :,i                '.~             .w                                              ~                                ..1(1           ~ ~                    `Zj +'
      ,h_r                                                               "-:mil       ~L~




                -                          ~
                                                                                                                                                                                         r.




                                                             ~ i-r       f. ~         a                     r.                  ~~ ~~ ~___                    it. a _ /~
       ~             ~ '
                                                                                            1~                                  t~:~ n:                        - _                 ~;.


                    i-,~ _            r.                                                  ~. s                                                            ~ --        . ~ .:
                                                         _        _
rf
                                      ~i




                                                                                          !I
                     Case 5:19-cv-01013-DSF-FFMPRESS
        PRESS F/RML Y TO SEAL                     Document 1 Filed 06/03/19 Page 15FLAT
                                                                                    of RATE
                                                                                        15 Page ID #:15
                                                                                                 F/RMLY TO SEAL
                                                                                                                                                                   POSTAGE REQUIRED




                     _    -
           ---~ ~or~emrFnST,ATFt
          ~~~~:                                                    Retail
                                    US POSTAGE PAID
                                                                                                                                P    R I O R I TY~                      ~POSTd~SERVCEO
                                       $7.35 a58~80~~-03                                                                          ~ MAIL *                                 VISIT US AT USPS.COM•
                                                                                                                                                                           ORDER FREE SUPPLIES ONLINE


                      PRIORITY MAIL 2-Day
                                                                                                                                FROM: ~u~a~w,~
                                          ~
                                                                                                                                           751 2No 5T ~'Go
                                                            7 Lb 12.00 Qz                            ECENED
                                                                                                    R CSTR'GT ✓~~yRT
                                                                                                                                           cs~Esc~rc~Ty, cA
                                                                                                  U.S.
                                                                                             CLERK.                                                           g5531
           EXPECTED DELIVERY
                                                                    1006
                             DAY: 08/03/18                                                              _ 3 2019
                                                                                                                      IFGRNTM
                                                                                                               OF CAIDEPU
           SHIP                                             CUU2                             L DISTRICT            BY
                                                                                     ~   C~~E~y pp/ISION
           -ro:
    j         3470 12TH ST
              RIVERSIDE CA 92501.
                                  3801
                                                                                 I       F                                                 To'OFf~cE of ~ Cc-~K
                                                                                 ~                                              (J/~1 lTFJ~ SrA-T~5 D~Srrz~er cou~r
                   USPS TRACKING NUM                                             I
                                     BER                                                                                                        3Y7b IZ~ STf~T
                                                                                 ~~            To schedule free
                                                                                                                                                        `R~onn I3y
                                                                                               Package Picku
                                                                                              scan the OR code.
                                                                                                                                               ~ t v~s~~~          C 25O
                                                                             ~               ~           ~
               9505 5102 4352 9152                                                                                                                                  q          l
                                                  2525 13                   j
        ~II I~~IIII~~IIIIn~IIII~IIIIIIII
                                                                                              ❑
                                                                                              ■                                 Label Y2B, March 2016       FOR DOMESTIC AND INTERNATIONAL USE
                          II                   EP74F Oct 2018
          P S00001000014                       OD:Y21/2x91/2                             USPS.COM/PICKUP                        ~
                                                                                                                                                                                           ---~




# Domestic only.   K For Domestic shipments, the maximum weigh[ is 70
                                                                      Ihs. For International shfoments, hh.+
